1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: February 4, 2019

 4 No. A-1-CA-35643

 5 TANYA GIDDINGS, Bernalillo
 6 County Assessor,

 7        Petitioner-Petitioner,

 8 v.

 9 SRT-MOUNTAIN VISTA, LLC,
10 ROBERT FOX, and LINDA FOX,

11        Respondents-Respondents.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Carl J. Butkus, District Judge

14   Robles, Rael & Anaya, P.C.
15   Charles H. Rennick
16   Marcus J. Rael, Jr.
17   Albuquerque, NM

18 for Petitioner

19   Sutin, Thayer & Browne, P.C.
20   Frank C. Salazar
21   Larry Curtis Vernon
22   Albuquerque, NM

23 for Respondent SRT-Mountain Vista, LLC

24 Vance, Chavez & Associates, LLC
25 Claud Eugene Vance
26 Albuquerque, NM

27 for Respondents Linda Fox and Robert Fox
 1                                       OPINION

 2 VARGAS, Judge.

 3   {1}   On motion of the Bernalillo County Assessor (Assessor), the district court

 4 certified this appeal to resolve three issues arising from two consolidated district

 5 court cases. First, we conclude the district court has appellate jurisdiction to review

 6 decisions of the Bernalillo County Valuation Protests Board (Board) based upon

 7 the Assessor’s petitions for writs of certiorari. Second, we determine the Assessor

 8 to be an aggrieved party, entitling her to review of the Board’s decision under Rule

 9 1-075(B) NMRA. Third, we hold that residential property transfers between

10 individuals or their trusts, and their wholly-owned limited liability companies

11 constitute a “change of ownership” as defined by NMSA 1978, Section 7-36-

12 21.2(E) (2010).

13 I.      BACKGROUND

14   {2}   The consolidated district court cases from which the Assessor appeals arose

15 from separate and unrelated decisions by the Board regarding the properties of two

16 taxpayers. As such, we set forth the relevant factual and procedural backgrounds of

17 each case leading up to consolidation in the district court.

18 A.      The SRT-Mountain Vista, LLC Proceeding

19   {3}   SRT-Mountain Vista, LLC (SRT) is a New Mexico limited liability

20 company wholly owned by The Philip J. Salley Revocable Trust (Trust) and
 1 managed by Philip J. Salley. Prior to April 24, 2013, the SRT subject property was

 2 owned by the Trust. On that date, Salley, as trustee of the Trust, executed a special

 3 warranty deed granting the subject property to SRT for purposes of refinancing the

 4 property.

 5   {4}   Following the transfer from the Trust to SRT, the Assessor valued the

 6 subject property at its “current and correct” taxable value for the 2014 tax year,

 7 without applying any limitations on increased value provided for in Section 7-36-

 8 21.2(A). SRT protested the Assessor’s valuation to the Board, arguing there was no

 9 “change of ownership” as defined in Section 7-36-21.2(E), and that the subject

10 property therefore qualified for the limitation on property value accorded by

11 Section 7-36-21.2(A). The Board found “[t]he 2013 warranty deed clearly and

12 indisputably transferred fee ownership from the Trust to the LLC[,]” but that the

13 transfer did not constitute a “change [of] ownership” for purposes of Section 7-36-

14 21.2(E) because “the property had the same ultimate owner owning the property.”

15 B.      The Robert and Linda Fox Proceeding

16   {5}   Robert and Linda Fox created Fox Trust, a revocable inter vivos trust, to

17 serve as the sole owner of various LLCs. Prior to 2013, these LLCs owned the Fox

18 subject properties. On January 23, 2013, and February 5, 2013, the LLCs granted

19 the subject properties to Richard and Linda Fox as joint tenants for purposes of




                                             2
 1 refinancing. After refinancing the properties, Robert and Linda Fox granted the

 2 properties back to the various LLCs that previously owned them.

 3   {6}   Following these conveyances, the Assessor valued the subject properties at

 4 their “current and correct” taxable values for the 2014 tax year, without regard to

 5 the valuation limitation set forth in Section 7-36-21.2(A). Robert and Linda Fox

 6 protested the Assessor’s valuation to the Board, arguing that notwithstanding the

 7 transfers, there was no “change of ownership” under Section 7-36-21.2(E). The

 8 Board found “[t]he 2013 warranty deeds clearly and indisputably transferred fee

 9 ownership from the LLCs to [Robert and Linda Fox] and back to the

10 LLCs/Trusts[,]” but that the transfers did not constitute “changes of ownership”

11 within the meaning of Section 7-36-21.2(E) “because in each case the property had

12 the same ultimate owners owning the same proportion of each property.”

13 C.      The District Court Proceedings

14   {7}   After the Board issued its decisions in both cases, the Assessor filed

15 petitions for writs of certiorari in the district court, seeking reversal of the Board’s

16 decisions on the grounds that they were arbitrary and capricious and not in

17 accordance with the law. Additionally, the Assessor successfully moved to

18 consolidate both cases.

19   {8}   SRT and Robert and Linda Fox (collectively, Respondents) moved to

20 dismiss the Assessor’s petition, arguing the Assessor lacked the right to appeal the

                                              3
1 Board’s decision under NMSA 1978, Section 7-38-28(A) (2015) (providing that

2 “[a] property owner may appeal an order made by a hearing officer or a county

3 valuation




                                        4
 1 protests board”), and Addis v. Santa Fe County Valuation Protests Board, 1977-

 2 NMCA-122, ¶ 6, 91 N.M. 165, 571 P.2d 822 (holding that, for purposes of NMSA

 3 1953, Section 72-31-28(A) (1973) (recompiled and amended as Section 7-38-28),

 4 “[t]he county assessor may not appeal the order of the [valuation protests board];

 5 only the property owner may appeal”). Anticipating the Assessor’s intent to invoke

 6 the district court’s power to issue writs of certiorari under Article VI, Section 13 of

 7 the New Mexico Constitution, Respondents further argued the Assessor had not

 8 made the prima facie showing of entitlement to relief required on direct appeal.

 9 Finally, Robert and Linda Fox argued the district court lacked original jurisdiction

10 under Article VI, Section 13 to hear a property tax matter invoking a constitutional

11 claim because the Assessor raised no such claim.

12   {9}   Without ruling on the Assessor’s petition or Respondents’ motions to

13 dismiss, the district court granted the Assessor’s motion for certification to this

14 Court to resolve the following issues: (1) whether the district court has jurisdiction

15 to review the Assessor’s petition under Article VI, Section 13 of the New Mexico

16 Constitution; (2) whether the Assessor may seek review under Rule 1-075; and (3)

17 whether the transfers at issue constitute “changes of ownership” for purposes of

18 Section 7-36-21.2(E). We accepted certification from the district court.




                                              5
 1 II.      DISCUSSION

 2 A.       The District Court Has Jurisdiction

 3   {10}   The threshold issue raised by the parties is whether the district court has

 4 jurisdiction to review the Assessor’s petition for writ of certiorari. The Assessor

 5 contends the district court has appellate jurisdiction under Article VI, Section 13 of

 6 the New Mexico Constitution, a premise Respondents refute. The question of

 7 whether the district court has jurisdiction is a question of law we review de novo.

 8 Smith v. City of Santa Fe, 2007-NMSC-055, ¶ 10, 142 N.M. 786, 171 P.3d 300.

 9   {11}   Article VI, Section 13 of the New Mexico Constitution grants appellate

10 jurisdiction to the district court in “cases originating in inferior courts and tribunals

11 in their respective districts. . ., and supervisory control over the same[,]” and

12 confers upon the district court the “power to issue writs of . . . certiorari . . . in the

13 exercise of their jurisdiction; provided that no such writs shall issue directed to

14 judges or courts of equal or superior jurisdiction.” Id.

15   {12}   “A writ of certiorari lies when it is shown that an inferior court or tribunal

16 has exceeded its jurisdiction or has proceeded illegally, and no appeal or other

17 mode of review is allowed or provided.” Zamora v. Vill. of Ruidoso Downs, 1995-

18 NMSC-072, ¶ 17, 120 N.M. 778, 907 P.2d 182 (omission, internal quotation

19 marks, and citation omitted). Our Supreme Court “has long held that certiorari is

20 the appropriate process to review the proceedings of bodies acting in a judicial or


                                               6
 1 quasi-judicial character[.]” Id. ¶ 18 (omission, alterations, internal quotation marks,

 2 and citation omitted); See Rule 1-075(A) (“This rule governs writs of certiorari to

 3 administrative officers and agencies pursuant to the New Mexico Constitution

 4 when there is no statutory right to an appeal or other statutory right of review.”).

 5 County valuation protests boards are quasi-judicial bodies. See Addis, 1977-

 6 NMCA-122, ¶ 5 (“The [valuation protests board] is a quasi-judicial body.”). In the

 7 absence of a direct right to appeal from an adverse valuation protests board

 8 determination, or other mode of review on behalf of a county assessor, we agree

 9 with the Assessor that certiorari is the appropriate means of determining whether

10 the Board exceeded its jurisdiction or proceeded illegally in the underlying agency

11 proceedings. See Rule 1-075(G)(2) (requiring the district court to issue a writ of

12 certiorari to review an agency action where several preconditions are met,

13 including that “the petitioner does not have a right to review by appeal.”); Rainaldi

14 v. Pub. Emps. Ret. Bd., 1993-NMSC-028, ¶ 8, 115 N.M. 650, 857 P.2d 761

15 (explaining that “certiorari may be the only method available for reviewing the

16 actions of a state board where no statutory review is provided”).

17   {13}   It need be emphasized that, pursuant to Section 7-38-28(A), “[a] property

18 owner may appeal an order made by a . . . county valuation protests board by filing

19 an appeal pursuant to the provisions of [NMSA 1978,] Section 39-3-1.1” (1999)

20 (emphasis added); see § 39-3-1.1(A) (“The provisions of this section shall apply

                                              7
 1 only to judicial review of agency final decisions that are placed under the authority

 2 of this section by specific statutory reference.” (emphasis added)). Indeed,

 3 interpreting a prior version of Section 7-38-28, we squarely held that “[t]he county

 4 assessor may not appeal the order of the [valuation protests board]; only the

 5 property owner may appeal.” Addis, 1977-NMCA-122, ¶ 6; see NMSA 1953, § 72-

 6 31-28(A) (1973) (“A property owner may appeal an order made by . . . a county

 7 valuation protests board[.]”). We view the unavailability of a direct appeal on the

 8 Assessor’s behalf as an essential element of her right to pursue a writ of certiorari,

 9 and not, as Respondents would have it, as an absolute bar to the issuance of such a

10 writ. Respondents having cited no direct authority supporting their contrary

11 proposition, we must assume that no such authority exists. In re Adoption of Doe,

12 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329.

13 B.       The Assessor Is an Aggrieved Party Under Rule 1-075(B)

14   {14}   Having concluded the Assessor may seek judicial review of the Board’s

15 decision by way of a petition for writ of certiorari to the district court, we next

16 address whether the Assessor is an “aggrieved party” as required by Rule 1-

17 075(B), which “governs writs of certiorari to administrative officers and agencies

18 pursuant to the New Mexico Constitution when there is no statutory right to an

19 appeal or other statutory right of review.” Rule 1-075(A).




                                             8
 1   {15}   Rule 1-075(B)(1) provides that “[a]n aggrieved party may seek review of a

 2 final decision or order of an agency by . . . filing a petition for writ of certiorari in

 3 the district court[.]” The rule further requires that the district “court shall issue a

 4 writ of certiorari to review the action of the agency if . . . the petition makes a

 5 prima facie showing . . . that the petitioner is entitled to relief[.]” Rule 1-075(G)(2).

 6 Respondents argue the Assessor is not an aggrieved party under the rule and

 7 therefore cannot make a prima facie showing of entitlement to relief.

 8   {16}   Generally speaking, an aggrieved party is “a party whose interests are

 9 adversely affected.” State v. Nehemiah G., 2018-NMCA-034, ¶ 15, 417 P.3d 1175

10 (internal quotation marks and citation omitted), cert. denied, 2018-NMCERT-___

11 (No. S-1-SC-36974, Apr. 26, 2018). In support of their argument that the Assessor

12 is not an “aggrieved party” and therefore lacks standing, Respondents cite to State

13 ex rel. Overton v. New Mexico State Tax Commission, 1969-NMSC-140, ¶ 10, 81

14 N.M. 28, 462 P.2d 613 (stating, in the context of an action for declaratory

15 judgment, that the county assessor “has no personal stake in the matter”). Overton

16 held that a county assessor did not have standing to bring a declaratory judgment

17 action challenging the constitutionality of a tax-exemption statute because no

18 justiciable controversy was present. See id. ¶¶ 1, 10, 19. However, as our Supreme

19 Court has since clarified, Overton’s holding is properly limited to the facts in that

20 declaratory judgment action, and does not preclude review of a justiciable

                                               9
 1 controversy arising from a taxpayer’s “claim of entitlement to a tax exemption.”

 2 See El Castillo Ret. Residences v. Martinez, 2017-NMSC-026, ¶ 18, 401 P.3d 751.

 3 Similar to the situation presented in El Castillo, a justiciable controversy exists

 4 here regarding Respondents’ claim of entitlement to the benefit of the limitation on

 5 valuation increases set out in Section 7-36-21.2(E), a claim which, as was true of

 6 the claim presented in El Castillo, is not theoretical in nature and in whose

 7 outcome the Assessor “does have an interest.” Id. See NMSA 1978, § 7-36-2(A)

 8 (1995) (“The county assessor is responsible and has the authority for the valuation

 9 of all property subject to valuation for property taxation purposes in the

10 county[.]”); NMSA 1978, § 7-36-16(A) (2000) (“County assessors shall determine

11 values of property for property taxation purposes[,] . . . implement a program of

12 updating property values so that current and correct values of property are

13 maintained[,] and shall have sole responsibility and authority at the county level

14 for property valuation maintenance[.]”); see also Robinson v. Bd. of Comm’rs of

15 Cty. of Eddy, 2015-NMSC-035, ¶¶ 10-11, 360 P.3d 1186 (“The Property Tax

16 Code . . . makes a general grant to county assessors of authority over valuation of

17 property. . . . Clearly, the Legislature has reposed in county assessors the

18 responsibility for maintaining a program of updating property values to reflect

19 current and correct values of property.” (internal quotation marks and citation

20 omitted)); cf. Addis, 1977-NMCA-122, ¶ 5 (concluding that the county assessor, as

                                            10
 1 the party defending the valuation of property, is the adversarial party to the

 2 aggrieved property owner). It is the Assessor who is in the best position to

 3 challenge the Board’s decision limiting her authority in instances where residential

 4 properties are transferred between individuals or their trusts and the LLCs created

 5 to hold title to those properties. See El Castillo Ret. Residences, 2017-NMSC-026,

 6 ¶ 18 (concluding that the assessor has an interest in the outcome of a taxpayer’s

 7 claim of entitlement to a tax exemption). We therefore conclude the Assessor is an

 8 aggrieved party under both Rule 1-075 and our standing jurisprudence in light of

 9 the facts and posture of this case.

10 C.       The Transactions at Issue Constitute Changes of Ownership Under
11          Section 7-36-21.2(E)

12   {17}   Respondents next argue the Assessor failed to make a prima facie showing

13 of entitlement to relief because she did not show the transfers at issue constituted

14 “changes of ownership” for purposes of Section 7-36-21.2(E) such that the Board’s

15 decision was not in accordance with the law or was arbitrary, capricious, or

16 fraudulent. To determine whether the Assessor’s petition makes a prima facie

17 showing of entitlement to relief, we must first resolve the legal questions raised in

18 the Assessor’s petitions.

19   {18}   Section 7-36-21.2(A) sets forth limitations on the percentage by which the

20 value of residential property may be increased from the prior tax year. The statute

21 exempts from those valuation limitations the “valuation of a residential property in
                                            11
 1 any tax year in which . . . a change of ownership of the property occurred in the

 2 year immediately prior to the tax year for which the value of the property for

 3 property taxation purposes is being determined[.]” Section 7-36-21.2(A)(3)(a). The

 4 statute further defines a “change of ownership”:

 5                 As used in this section, “change of ownership” means a transfer to a
 6          transferee by a transferor of all or any part of the transferor’s legal or
 7          equitable ownership interest in residential property except for a transfer:

 8                 (1) to a trustee for the beneficial use of the spouse of the
 9          transferor or the surviving spouse of a deceased transferor;
10                 (2) to the spouse of the transferor that takes effect upon the
11          death of the transferor;
12                 (3) that creates, transfers or terminates, solely between spouses,
13          any co-owner’s interest;
14                 (4) to a child of the transferor, who occupies the property as
15          that person’s principal residence at the time of transfer; provided that
16          the first subsequent tax year in which that person does not qualify for
17          the head of household exemption on that property, a change of
18          ownership shall be deemed to have occurred;
19                 (5) that confirms or corrects a previous transfer made by a
20          document that was recorded in the real estate records of the county in
21          which the real property is located;
22                 (6) for the purpose of quieting the title to real property or
23          resolving a disputed location of a real property boundary;
24                 (7) to a revocable trust by the transferor with the transferor, the
25          transferor’s spouse or a child of the transferor as beneficiary; or
26                 (8) from a revocable trust described in Paragraph (7) of this
27          subsection back to the settlor or trustor or to the beneficiaries of the
28          trust.

29 Section 7-36-21.2(E).

30   {19}   The question of whether the property transfers at issue constitute “changes

31 of ownership” is one of statutory interpretation. “The meaning of language used in

                                               12
 1 a statute is a question of law that we review de novo.” Baker v. Hedstrom, 2012-

 2 NMCA-073, ¶ 9, 284 P.3d 400 (internal quotation marks and citation omitted); see

 3 Rayellen Res., Inc. v. N.M. Cultural Props. Review Comm., 2014-NMSC-006, ¶ 16,

 4 319 P.3d 639 (explaining that although the court generally defers to an agency’s

 5 interpretation of an ambiguous statute or regulation when the agency is charged

 6 with administering it and the statute or regulation implicates the agency’s

 7 expertise, “we will not defer to the agency’s . . . statutory interpretation, as this is a

 8 matter of law that we review de novo” (alteration, internal quotation marks, and

 9 citation omitted)). “The principal objective in the judicial construction of statutes is

10 to determine and give effect to the intent of the Legislature.” Baker, 2012-NMCA-

11 073, ¶ 10 (alteration, internal quotation marks, and citation omitted). “We rely on

12 rules of construction as aids in determining legislative intent[.]” Id.

13   {20}   “The first guiding principle in statutory construction dictates that we look to

14 the wording of the statute and attempt to apply the plain meaning rule, recognizing

15 that when a statute contains language which is clear and unambiguous, we must

16 give effect to that language and refrain from further statutory interpretation.”

17 United Rentals Nw., Inc. v. Yearout Mech., Inc., 2010-NMSC-030, ¶ 9, 148 N.M.
18 426, 237 P.3d 728 (alteration, internal quotation marks, and citations omitted); see

19 NMSA 1978, § 12-2A-19 (1997) (“The text of a statute or rule is the primary,

20 essential source of its meaning.”). “We will not depart from the plain wording of a

                                               13
 1 statute, unless it is necessary to resolve an ambiguity, correct a mistake or an

 2 absurdity that the Legislature could not have intended, or to deal with an

 3 irreconcilable conflict among statutory provisions.” Regents of the Univ. of N.M. v.

 4 N.M. Fed’n of Teachers, 1998-NMSC-020, ¶ 28, 125 N.M. 401, 962 P.2d 1236.

 5 Furthermore, “we will not read into a statute or ordinance language which is not

 6 there, particularly if it makes sense as written.” Id. (internal quotation marks and

 7 citation omitted).

 8   {21}   Section 7-36-21.2(E) expressly carves out eight exceptions to the definition

 9 of “change of ownership,” none of which include transfers between individuals or

10 their trusts and LLCs formed to hold title to their properties. Further, contrary to

11 Respondents’ position at oral argument, nothing in Section 7-36-21.2(E) indicates

12 that the Legislature intended to provide a non-exhaustive list of definitional

13 exceptions that included other unenumerated types of transfers. Compare NMSA

14 1978, § 14-2-1(A) (2011) (providing that “[e]very person has a right to inspect

15 public records of this state except [eight specifically enumerated exceptions]”

16 (emphasis added)), with NMSA 1978, § 30-31-6(C)(19) (2018) (designating as

17 Schedule I controlled substances “synthetic cannabinoids, including” eleven

18 specifically enumerated synthetic cannabinoids (emphasis added)), and Rule 11-

19 404(B)(2) NMRA (providing that evidence of a crime, wrong, or other act “may be

20 admissible for another purpose, such as proving” nine permitted uses (emphasis

                                             14
 1 added)). Had the Legislature intended the list of exceptions provided in Section 7-

 2 36-21.2(A) to be non-exclusive, it presumably would have included appropriate

 3 language to that effect, as is found in the examples cited above. Given the plain

 4 language of the statute, and the conspicuous absence of any limiting language, we

 5 are not persuaded that the Legislature intended to include exceptions to its

 6 definition of “change of ownership” beyond those exceptions expressly delineated.

 7 See Baker, 2012-NMCA-073, ¶ 30 (explaining that “the canon of statutory

 8 construction known as expressio unius est exclusio alterius [means] the inclusion

 9 of one thing implies the exclusion of another”). Accordingly, we conclude that a

10 transfer of residential property between an LLC’s members and the LLC itself

11 constitutes a “a change of ownership” within the meaning of Section 7-36-

12 21.2(A)(3)(a), subjecting the property to a valuation based upon its “current and

13 correct value[,]” regardless of whether the proportional beneficial interests remain

14 intact. This conclusion is consistent with both the distinct legal status afforded to

15 an LLC, see NMSA 1978, § 53-19-10(A) (1993) (“A limited liability company

16 formed pursuant to the Limited Liability Company Act is a separate legal entity.”),

17 and the Legislature’s broad definition of “change of ownership” as a transfer “of

18 all or any part of the transferor’s legal or equitable ownership interest[.]”

19 Section 7-36-21.2(E) (emphasis added).




                                            15
 1   {22}   Respondents, however, argue that applying the plain language of Section

 2 7-36-21.2(E) would result in an absurdity not intended by the Legislature. In

 3 particular, Respondents argue that a literal application of the statute would remove

 4 the statutory limitation on valuation increases whenever a homeowner refinances,

 5 grants an easement over, incurs a lien on, or in any way conveys a legal or

 6 equitable ownership interest in his or her property. Respondents Robert and Linda

 7 Fox urge us to follow the lead of California and Oklahoma, which have exempted

 8 similar transfers from their equivalent definitions of “change of ownership” for

 9 purposes of their respective counterpart limitations on property valuation increases.

10 See Cal. Code Regs. tit. 18, § 462.180(b)(2) (West 2018); In re Assessments for the

11 Year 2005 of Certain Real Prop. Owned by Askins Props., L.L.C., 2007 OK 25, ¶

12 16, 161 P.3d 303. However, the California exemption of such transfers from its

13 definition of “change of ownership” is founded upon an express statutory provision

14 to that effect, a delineated exemption not present in Section 7-36-21.2(E). See Cal.

15 Rev. & Tax. Code § 62(a)(2) (West 2018) (exempting from “change of ownership”

16 “[a]ny transfer between an individual or individuals and a legal entity or between

17 legal entities . . . that results solely in a change in the method of holding title to the

18 real property and in which proportional ownership interests of the transferors and

19 transferees, whether represented by stock, partnership interest, or otherwise, in

20 each and every piece of real property transferred, remain the same after the

                                               16
 1 transfer”). With respect to the Oklahoma exemption, that state’s Supreme Court

 2 has held that such transfers are exempt based on constitutional and statutory

 3 provisions textually distinct from Section 7-36-21.2(E). Askins Props., L.L.C.,

 4 2007 OK 25, ¶ 9. While Article 10, Section 8(B) of the Oklahoma Constitution

 5 excludes property that is “transferred, changed or conveyed to another person”

 6 from limitations on value increases, there is an implementing statutory provision,

 7 Okla. Stat. tit. 68, § 2802.1(A)(1), (4)(g) (2002, amended 2014), found

 8 constitutional in Askins, which specifically exempts property that “is transferred

 9 from a person to a . . . limited liability company . . . of which the transferor . . . [is]

10 the only owner[.]” Thus, little guidance is provided by those states’ jurisprudence

11 and statutes. See generally State v. Office of Pub. Def. ex rel. Muqqddin, 2012-

12 NMSC-029, ¶ 28, 285 P.3d 622 (“[W]hen relying on [out-of-state] authority we

13 must ensure that another court is not relying on language that is absent from our

14 statute or that the language of the statute differs so greatly from ours that it serves a

15 different purpose.”).

16   {23}   To the extent that Respondents argue that a strict application of the plain

17 language of Section 7-36-21.2(E) leads to an absurd result here in the form of a tax

18 increase even though only the method of holding title to property changed, not the

19 identity of the individual owners, that is a matter to be addressed by the




                                               17
1 Legislature, not the courts.1 We therefore conclude the transfers at issue constitute

2 “changes of ownership” as contemplated by the Legislature.




         1
          We note the Legislature considered, but did not pass, a bill in 2015 that
  would have included the transfers at issue in Section 7-36-21.2(E)’s list of
  exceptions. See H.B. 247, 52nd Leg., 1st Sess. (N.M. 2015) (adding as an
  exception to “changes of ownership” a transfer “that only changes the manner of
  holding title and does not change the proportional beneficial interests in the
  residential property held before the transfer”); cf. State ex rel. King v. Lyons, 2011-
  NMSC-004, ¶¶ 9, 47-50, 149 N.M. 330, 248 P.3d 878 (noting that “the
  Legislature . . . is well informed about the law and that its legislation is usually
  intended to change the law as it previously existed[,]” and explaining that the
  voters’ rejection of a constitutional amendment authorizing the Land
  Commissioner to exchange public lands reflects “the lack of legal authority to
  conduct unrestricted land exchanges” (internal quotation marks and citation
  omitted)). But cf. State ex rel. Udall v. Pub. Emps. Ret. Bd., 1994-NMCA-094,
  ¶ 20, 118 N.M. 507, 882 P.2d 548 (“Under our system of government, law is not
  made by defeating bills or proposed constitutional amendments.”), rev’d on other
  grounds, 1995-NMSC-078, 120 N.M. 786, 907 P.2d 190.
                                            18
     D.     The Assessor Made a Prima Facie Showing of Entitlement to Relief

 1   {24}   Having resolved in favor of the Assessor the questions of law upon which

 2 her petitions are based, we turn now to the sufficiency of her showing of

 3 entitlement to relief under Rule 1-075(G)(2) (requiring the district court to issue a

 4 writ of certiorari if, among other things, the petition “makes a prima facie showing

 5 that . . . the petitioner is entitled to relief”). We observe initially that “review by

 6 certiorari will lie when it is shown that the inferior court or tribunal has exceeded

 7 its jurisdiction or has proceeded illegally,” Regents of University of New Mexico v.

 8 Hughes, 1992-NMSC-049, ¶ 19, 114 N.M. 304, 838 P.2d 458, with the term

 9 “illegally” properly interpreted to be synonymous with “arbitrary, unlawful,

10 unreasonable, capricious, or not based on substantial evidence.” Id.; see Rule 1-

11 075(R) (explaining that the district court shall determine whether the agency’s

12 action was (1) fraudulent, arbitrary, or capricious; (2) not supported by substantial

13 evidence in the record; (3) outside the scope of the agency’s authority; or (4)

14 otherwise not in accordance with the law); Zamora, 1995-NMSC-072, ¶ 17

15 (explaining that “[j]udicial review of administrative action requires a determination

16 whether the administrative decision is arbitrary, unlawful, unreasonable,

17 capricious, or not based on substantial evidence” (omission, internal quotation

18 marks, and citation omitted)); N.M. Regulation & Licensing Dep’t v. Lujan, 1999-

19 NMCA-059, ¶ 8, 127 N.M. 233, 979 P.2d 744 (“[A]n agency’s decision is not in


                                             19
 1 accordance with the law if the decision or action taken by the agency was based on

 2 an error of law.”); High Ridge Hinkle Joint Venture v. City of Albuquerque, 1994-

 3 NMCA-139, ¶ 31, 119 N.M. 29, 888 P.2d 475 (“The district court should have

 4 granted the writ [of certiorari] if the [c]ity [c]ouncil had acted illegally, as would

 5 be the case if the [c]ouncil’s interpretation of the zoning code was incorrect.)

 6 (citation omitted).

 7   {25}   The Board determined that the real property transfers at issue were not

 8 “changes of ownership” for purposes of Section 7-36-21.2(E) because the

 9 properties had the same “ultimate” owners. However, as we have stated above, the

10 Board’s conclusion was clearly erroneous since the underlying transfers constituted

11 “changes of ownership” as that term is defined by the plain language of the statute.

12 Accordingly, the Board’s decisions in both cases were not in accordance with the

13 law, and the Assessor has satisfied the requirement of Rule 1-075(G)(2) that she

14 make a prima facie showing of entitlement to relief. We therefore need not address

15 whether the Board’s decision was arbitrary and capricious.




                                             20
 1 III.     CONCLUSION

 2   {26}   Having concluded the district court has jurisdiction, the Assessor may seek

 3 review of the Board’s decision under Rule 1-075, and the transfers at issue

 4 constitute “changes of ownership” for purposes of Section 7-36-21.2(E), we

 5 remand to the district court with instructions to vacate the Board’s decisions and

 6 remand the matters to the Board for further proceedings consistent with this

 7 opinion.

 8   {27}   IT IS SO ORDERED.



 9                                                ______________________________
10                                                JULIE J. VARGAS, Judge

11 WE CONCUR:


12 ________________________________
13 M. MONICA ZAMORA, Chief Judge


14 ________________________________
15 J. MILES HANISEE, Judge




                                             21